DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restrictions
1.	Applicant's election with traverse of Species I, Subspecies Ia (Fig. 4A), claims 1-5, 7, 8, 10-12, 14, 16, 17, 19, 20 & 25 in the reply filed on 7/26/2022 is acknowledged.  The traversal is on the ground(s) that “the identified species and subspecies omit various species included int the application”, “The Office Action’s demarcation between Species II and II does not consider common aspect of these species”, “the election requires does not provide a showing of serious burden”, “the election requires is not supported by showing of different class/subclasses applicable to the different species” & “the election requirement fails to allege the existence of species that are independent and distinct”. This is not found persuasive because: 
	First, Figs. 5A, B or Figs. 13B & C as shown are embodiments but they are not species, because but they are obvious to each other and not distinct from each other. 
Second, Figs. 4A & B show common features such as transistor die, circuit module, gate, drain, source & carrier substrate, however Figs. 4A & B each drawn to distinct embodiment/species and they are not obvious variant. Applicant does agree that the identified Species are independent or distinct and are not obvious variant to each other. Hence, there would be serious burden in searching and examination of the claims of both Species. 
Third, since Applicant does agree the species are distinct and not obvious variant to each other, hence there would be serious burden in searching and examination on both Species. Applicant did not provide any specific evidence on how and why searching and examination on a multiple Species of the particular application are not a serious burden on the examiner. 
Fourth, providing/showing classes/subclasses for different species in the Office Action are not required. It is a part of different field of search during examination. The Species restriction applied when the Species are independent or distinct and they are not obvious variant to teach other. Hence, they require a different field of search and there would be a serious burden in searching and examination. 
Fifth, as cited in the Office Action, the species are independent or distinct because claims to the different species recites mutually exclusive characteristic of such species. Applicant cites “If two or more independent and distinct inventions are claimed…”. This applied to independent and distinct Inventions in a single Application. Each invention may include one or more species, and MPEP 806.04 cites “a restriction between the species may be proper if the species are independent or distinct.” 
The requirement is still deemed proper and is therefore made FINAL.
                                                          Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fayed et al. (US 2017/0271497).
	Re claim 1, Fayed teaches, Fig. 1, [0005], a radio frequency ("RF") transistor amplifier, comprising: 
-a semiconductor layer structure (20) comprising first and second major surfaces; and 
-a plurality of unit cell transistors (40) on the first major surface that are electrically connected in parallel, each unit cell transistor (40) comprising a gate finger (16) coupled to a gate manifold (14), a drain finger (36) coupled to a drain manifold (34), and a source finger (26), wherein the semiconductor layer structure (20) is free of a via to the source fingers (26) on the second major surface.

    PNG
    media_image1.png
    514
    510
    media_image1.png
    Greyscale

Re claim 2, Fayed teaches a coupling element on the first major surface, the coupling element comprising a gate connection pad (12) configured to be connected to the gate manifold (14), a drain connection pad (32) configured to be connected to the drain manifold (34), and a source connection pad (22) configured to be connected to ones of the source fingers (26) (Fig. 1).
4.	Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beach et al. (US 2006/0081985). 
Re claim 1, Beach teaches, Figs. 1A-B & 2A, claim 17, [0009, 0018-0022], a radio frequency ("RF") transistor amplifier, comprising: 
-a semiconductor layer structure (40) comprising first and second major surfaces; and 
-a plurality of unit cell transistors (e.g. plurality of active cells) on the first major surface that are electrically connected in parallel, each unit cell transistor comprising a gate finger (26) coupled to a gate manifold (30), a drain finger (12) coupled to a drain manifold (16), and a source finger (14), wherein the semiconductor layer structure (20) is free of a via to the source fingers (14) on the second major surface.

    PNG
    media_image2.png
    402
    444
    media_image2.png
    Greyscale

Re claim 2, Beach teaches a coupling element on the first major surface, the coupling element comprising a gate connection pad (28) configured to be connected to the gate manifold (30), a drain connection pad (20) configured to be connected to the drain manifold (16), and a source connection pad (22) configured to be connected to ones of the source fingers (14) (Fig. 1A).
Re claim 3, Beach teaches a carrier substrate (46) on the second major surface of the layer structure (40) (Fig. 1B).
Re claim 4, Beach teaches a thermally and/or electrically conductive layer (44) on the second major surface of the semiconductor layer structure (40) between the semiconductor layer structure and the carrier substrate (46) (Fig. 1B). 
5.	Claim(s) 10-12,14, 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Then et al. (US 2019/0181099).  
Re claim 10, Then teaches, Figs. 2 & 4a-5d, abstract, [0026, 0034], a transistor amplifier, comprising:
-a group III-nitride based amplifier die (indicated) comprising a gate terminal (M0), a drain terminal (Drain), and a source terminal (Source) on a first surface of the amplifier die; and
-a circuitry module (defined by V0-M2) on and electrically coupled to the gate terminal, drain terminal and source terminal of the amplifier die on the first surface of the amplifier die, 
wherein the circuitry module (V0-M2) comprises one or more circuit elements (V0) that are coupled between the gate terminal and a first lead (at transmission line input) of the transistor amplifier and/or between the drain terminal and a second lead (at transmission line output) of the transistor amplifier, 
wherein the circuitry module has a first surface (at V0) and a second surface (at M2) that is on an opposite side of the circuitry module from the first surface, and
wherein the first surface (at V0) of the circuitry module is adjacent the first surface of the amplifier die.

    PNG
    media_image3.png
    258
    543
    media_image3.png
    Greyscale

Re claim 11, Then teaches the one or more circuit elements (V0) are mounted on the first surface and/or second surface of the circuitry module (Fig. 4b). 
Re claim 12, Then teaches a thermally and/or electrically conductive auxiliary spacer layer (ILD) on the one or more circuit elements (Figs. 2 & 5c). 
Re claim 14, Then teaches the first and/or second lead (at input/output) are coupled to the second surface of the circuitry module or to the first surface of the circuitry module (Fig. 5a).
Re claim 16, Then teaches the circuitry module comprises a first interconnection pad (V0) and a second interconnection pad (V0) on the first surface of the circuitry module, wherein the first interconnection pad is configured to be coupled to the gate terminal (M0) of the amplifier die, and wherein the second interconnection pad is configured to be coupled to the drain terminal (Drain) of the amplifier die (Fig. 4b).
Re claim 17, Then teaches the circuitry module comprises a third interconnection pad (at V0) on the first surface of the circuitry module that is configured to be coupled to the source terminal (Source) of the amplifier die (Fig. 4b).
Re claim 19, Then teaches, Figs. 2 & 4a-5d, abstract, [0026, 0034], A radio frequency ("RF") transistor amplifier comprising:
-an RF transistor amplifier die (indicated) having a first major surface and a second major surface, the RF transistor amplifier die comprising a gate terminal (M0), a drain terminal (Drain) and a source terminal (Source) on the first major surface;
-a circuitry module (defined by V0-M2) on the first major surface of the RF transistor amplifier die, the circuitry module comprising a gate lead connection pad (e.g. V0 layer) electrically coupled to the gate terminal (M0) and a drain lead connection pad (e.g. V0 layer) electrically coupled to the drain terminal (Drain);
-a carrier substrate (substrate) on the second major surface of the RF transistor amplifier die; and
-a thermally and/or electrically conductive spacer layer (GaN) between the RF transistor amplifier die and the carrier substrate (substrate).

    PNG
    media_image3.png
    258
    543
    media_image3.png
    Greyscale

Re claim 20, Then teaches the circuitry module comprises a first side (at V0) adjacent the first major surface of the RF transistor amplifier die and a second side (at M2) opposite the first side, and wherein the circuitry module comprises one or more circuit elements (V0) that are coupled to the gate terminal and/or to the drain terminal (Fig. 4b). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 5, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beach in view of Khalil et al. (US 2020/0075479).
The teachings of Beach have been discussed above. 
Re claim 5, Beach does not teach a circuitry module on the semiconductor layer structure, the circuitry module comprising a gate lead connection pad electrically coupled to the gate manifold and a drain lead connection pad electrically coupled to the drain manifold.
Khalil teaches, Fig. 10, [0046, 0048]. a circuitry module (152) on the semiconductor layer structure, the circuitry module (152) comprising a gate lead connection pad (162) electrically coupled to the gate manifold (48) and a drain lead connection pad (164) electrically coupled to the drain manifold (e.g. drain region 46).
As taught by Khalil, one of ordinary skill in the art would utilize/modify the above teaching and incorporate into Beach’s teaching to obtain a circuitry module as claimed, because it aids in achieving desired circuitry module that reduces feedback capacitance and improvising gain & stability of active device.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Khalil in combination Beach due to above reason. 
Re claim 7, in combination cited above, Khalil teaches one or more circuit elements (158, 64, 68) that are mounted on the first side and/or second side of the circuitry module (152) (Fig. 10). 
Re claim 8, in combination cited above, a thermally and/or electrically conductive auxiliary spacer layer (166) on the one or more circuit elements (64, 68) (Fig. 10). 
7.	Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Then in view of Khalil. 
The teachings of Then have been discussed above. 
Re claim 25, Then teaches a coupling element (ILD) between the RF transistor amplifier die (stack) and the circuitry module (interconnect), the coupling element having a bottom surface adjacent to a first surface of th3e RF transistor amplifier die and a top surface opposite the bottom surface (Fig. 2). 
Then does not teach wherein the top surface of the coupling element comprises a gate connection pad configured to be connected to a first interconnection pad of the circuitry module, a drain connection pad configured to be connected to a second interconnection pad of the circuitry module, and a source connection pad configured to be connected to a third interconnection pad of the circuitry module.
Khalil teaches wherein the top surface of the coupling element (layer 166) comprises a gate connection pad (174) configured to be connected to a first interconnection pad (190) of the circuitry module (152), a drain connection pad (176) configured to be connected to a second interconnection pad (192) of the circuitry module, and a source connection pad (194) configured to be connected to a third interconnection pad (212) of the circuitry module (Fig. 10).
As taught by Khalil, one of ordinary skill in the art would utilize/modify the above teaching to obtain the coupling element with connection pads as claimed, because it aids in facilitating interconnection between amplifier die and interconnect structure. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Khalil in combination Then due to above reason. 
8.	Claim(s) 16 and 19 is/are, alternatively, rejected under 35 U.S.C. 103 as being unpatentable over Then in view of Beach. 
Re claim 16, Then teaches, in an alternatively interpretation, the circuitry module comprises a first interconnection pad (V0) and a second interconnection pad (V0) on the first surface of the circuitry module, wherein the first interconnection pad is configured to be coupled to the gate terminal (M0) of the amplifier die, and wherein the second interconnection pad is configured to be coupled to the drain terminal (Drain) of the amplifier die (Fig. 4b).
Then does not explicitly teach interconnection pads. 
Beach teaches interconnection pads (gate/source/drain pads) (Fig. 1A). 
As taught by Beach, one of ordinary skill in the art would utilize and incorporate the above teaching into Then to obtain connection pads as claimed, because interconnection pads are known and wildly used in an integrated circuit. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Beach in combination Then due to above reason. 
Re claim 19, Then teaches, Figs. 2 & 4a-5d, abstract, [0026, 0034], A radio frequency ("RF") transistor amplifier comprising:
-an RF transistor amplifier die (indicated) having a first major surface and a second major surface, the RF transistor amplifier die comprising a gate terminal (M0), a drain terminal (Drain) and a source terminal (Source) on the first major surface;
-a circuitry module (defined by V0-M2) on the first major surface of the RF transistor amplifier die, the circuitry module comprising a gate lead connection pad (e.g. V0 layer) electrically coupled to the gate terminal (M0) and a drain lead connection pad (e.g. V0 layer) electrically coupled to the drain terminal (Drain);
-a carrier substrate (substrate) on the second major surface of the RF transistor amplifier die; and
-a thermally and/or electrically conductive spacer layer (GaN) between the RF transistor amplifier die and the carrier substrate (substrate).
Then does not explicitly teach gate lead connection pad and drain lead connection pad. 
Beach teaches gate pad (28) & drain pad (20) (Fig. 1A). 
As taught by Beach, one of ordinary skill in the art would utilize and incorporate the above teaching into Then to obtain gate/drain lead connection pads as claimed, because conductive pads are known and wildly used in an integrated circuit. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Beach in combination Then due to above reason. 
Note: Fig. 1B, Beach also teaches carrier substrate and spacer layer. 
Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7, 8, 10-12, 14, 16, 17, 19, 20 & 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 10, 29-33, 36, 42, 45, 54-57, 61-64 of copending Application No. 16/906,610 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim and require similar features such as amplifier die, cell transistors, gate/source/drain fingers & manifold, circuitry module and coupling element, etc. 
Note: below table shows comparison between claims 1, 5 & 10 of current application vs. claims 29 & 54 of Application 16/906,610. 
Current Application 
1. A radio frequency ("RF") transistor amplifier, comprising:
a semiconductor layer structure comprising first and second major surfaces; and
a plurality of unit cell transistors on the first major surface that are electrically connected in parallel, each unit cell transistor comprising a gate finger coupled to a gate manifold, a drain finger coupled to a drain manifold, and a source finger, wherein the semiconductor layer structure is free of a via to the source fingers on the second major surface.
5. The RF transistor amplifier of Claim 4, further comprising a circuitry module on the semiconductor layer structure, the circuitry module comprising a gate lead connection pad electrically coupled to the gate manifold and a drain lead connection pad electrically coupled to the drain manifold.


16/906,610
54. A transistor amplifier, comprising:
a transistor amplifier die comprising a gate terminal, a drain terminal and a source terminal on a first surface of the transistor amplifier die;
an input lead extending from outside the transistor amplifier and electrically coupled to the gate terminal; and
an output lead extending from outside the transistor amplifier and electrically coupled to the drain terminal, wherein a first electrical path from the input lead to the gate terminal is free of bond wires, and
wherein a second electrical path from the output lead to the drain terminal is free of bond wires.
62. The transistor amplifier of Claim 54, wherein the RF transistor amplifier die comprises a plurality of unit cell transistors that are electrically connected in parallel, the unit cell transistors comprising respective gate fingers coupled to a gate manifold, respective drain fingers coupled to a drain manifold, and respective source fingers, wherein the gate terminal is electrically coupled to the gate manifold, and
wherein the drain terminal is electrically coupled to the gate manifold.
10. A transistor amplifier, comprising:
a group III-nitride based amplifier die comprising a gate terminal, a drain terminal, and a source terminal on a first surface of the amplifier die; and

a circuitry module on and electrically coupled to the gate terminal, drain terminal and source terminal of the amplifier die on the first surface of the amplifier die, wherein the circuitry module comprises one or more circuit elements that are coupled between the gate terminal and a first lead of the transistor amplifier and/or between the drain terminal and a second lead of the transistor amplifier, wherein the circuitry module has a first surface and a second surface that is on an opposite side of the circuitry module from the first surface, and
wherein the first surface of the circuitry module is adjacent the first surface of the amplifier die.
29. A radio frequency ("RF") transistor amplifier comprising:
an RF transistor amplifier die having a first major surface, the RF transistor amplifier die comprising a gate terminal, a drain terminal and a source terminal on the first major surface;
a circuitry module on the first major surface of the RF transistor amplifier die, the circuitry module comprising a gate lead connection pad electrically coupled to the gate terminal and a drain lead connection pad electrically coupled to the drain terminal;
an input lead extending from outside the RF transistor amplifier and electrically coupled to the gate lead connection pad; and
an output lead extending from outside the RF transistor amplifier and electrically coupled to the drain lead connection pad.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
10.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        8/20/22